Case 3:20-cv-00101-S-BN Document11 Filed 11/25/20 Page1lof1 PagelD 71

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
WADE POE, §
BOP Register No. 47888-074 §
V. ; CIVIL ACTION NO. 3:20-CV-101-S
K. ZOOK, Warden '

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions, and recommendation for plain error. Finding none, the Court ACCEPTS the
Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED November 25, 2020. KiruS

UNITED STATES DISTRICT JUDGE
